Case 0:20-cv-60416-AMC Document 97-77 Entered on FLSD Docket 07/09/2021 Page 1 of 5




                    EXHIBIT 77
Case 0:20-cv-60416-AMC Document 97-77 Entered on FLSD Docket 07/09/2021 Page 2 of 5




 Document title:                  Understanding CIDR Notation when designing Azure Virtual Networks and Subnets |
                                  Developer Support

 Capture URL:                     https://devblogs.microsoft.com/premier-developer/understanding-cidr-notation-when-
                                  designing-azure-virtual-networks-and-subnets/

 Captured site IP:                184.28.150.40

 Page loaded at (UTC):            Thu, 08 Jul 2021 20:50:55 GMT

 Capture timestamp (UTC):         Thu, 08 Jul 2021 20:51:23 GMT

 Capture tool:                    v7.9.1

 Collection server IP:            52.5.8.50

 Browser engine:                  Chrome/77.0.3865.120

 Operating system:                Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

 PDF length:                      4

 Capture ID:                      dbd8b57c-5f87-4d65-ae08-673a16122271

 User:                            jmlaw-jcooper




                         PDF REFERENCE #:            5vvjYNy5jkPjz9qq9EYHpf
            Case 0:20-cv-60416-AMC Document 97-77 Entered on FLSD Docket 07/09/2021 Page 3 of 5




Document title: Understanding CIDR Notation when designing Azure Virtual Networks and Subnets | Developer Support
Capture URL: https://devblogs.microsoft.com/premier-developer/understanding-cidr-notation-when-designing-azure-virtual-networks-and-subnets/
Capture timestamp (UTC): Thu, 08 Jul 2021 20:51:23 GMT                                                                                         Page 1 of 3
            Case 0:20-cv-60416-AMC Document 97-77 Entered on FLSD Docket 07/09/2021 Page 4 of 5




Document title: Understanding CIDR Notation when designing Azure Virtual Networks and Subnets | Developer Support
Capture URL: https://devblogs.microsoft.com/premier-developer/understanding-cidr-notation-when-designing-azure-virtual-networks-and-subnets/
Capture timestamp (UTC): Thu, 08 Jul 2021 20:51:23 GMT                                                                                         Page 2 of 3
            Case 0:20-cv-60416-AMC Document 97-77 Entered on FLSD Docket 07/09/2021 Page 5 of 5




Document title: Understanding CIDR Notation when designing Azure Virtual Networks and Subnets | Developer Support
Capture URL: https://devblogs.microsoft.com/premier-developer/understanding-cidr-notation-when-designing-azure-virtual-networks-and-subnets/
Capture timestamp (UTC): Thu, 08 Jul 2021 20:51:23 GMT                                                                                         Page 3 of 3
